DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Response to Amendment
	This Office action is in response to the response filed March 10, 2021.  Claim 48 is newly added.  Claims 21-23, 25-27, 31-35, and 41-48 are pending and addressed below.
Response to Arguments
Applicant’s arguments, filed March 10, 2021, have been fully considered but they are not persuasive.
	Applicant argues that combination of Houser et al. (“Houser” US 6063098) in view of Kerver et al. (“Kever” US 20090198272) is improper because the articulation joint in Kerver is described as joining the “main shaft 24” and the “jaw assembly 25”.  Examiner indicated that elements 24 + 25 combined to form the outer jacket in Kerver joined by the articulation section 22 (flexible sheath portion).  The “jaw assembly 25” is the name given to the general structure by Kerver.  However, the proximal end of the “jaw assembly” 25 is clear an extension of the outer jacket or sheath, joined to the main shaft portion 24 of the outer jacket or sheath by the articulation section/flexible sheath portion 22.  This combines to form the jacket.  Applicant’s claim language does not limit the structure to a single element.  Furthermore, it is common in the art for a proximal tube joined to a distal tube by an articulation section to be considered a singular “shaft” or “jacket”.  Shelton, IV et al. (“Shelton” US 20110290856) is evidence that a proximal tube 40 joined to a distal tube 42 at an articulation joint 44 is considered to be a singular “shaft” ([0193]).  Shelton is evidence that examiner’s interpretation of Houser in view of Kerver is consistent with the breadth of the terms as used in the field of art.
	Furthermore, Houser discloses an outer jacket 160 comprising non-articulating portion 184 and articulating portion 182 joined by a flexible sheath portion (hinge formed by 186, 188, 192, and 194).  A jawed end effector 180’ is located at the distal end of the articulating portion 182.  Similarly, Kerver discloses an outer jacket (entire outer jacket is not identified by a numeral) comprising a non-articulating 
Furthermore, the flexible sheath portion 22 of Kerver is located in a similar location along the outer jacket just proximal to the jawed end effector as the positioning of both the flexible sheath portion (the hinge) in Houser and the flexible sheath portion (slots 2657) in applicant’s invention.  Therefore, examiner maintains that it would have been obvious to one having ordinary skill in the art at the time of applicant’s effective filing date to substitute one known articulating flexible sheath structure (the slotted discs/vertebrae of Kerver) for another known articulating flexible sheath structure (the hinge of Houser) because the result is predictable.  As outlined above, the devices are similar elongate surgical forceps designed to articulate along an outer shaft at a position just proximal to the jawed end effector.  Changing the type of structure from one known articulating structure to another known articulating structure within the same field of art is not considered to be an inventive concept, and thus, the combination of Houser in view of Kerver is deemed proper.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-23, 25-27, 31-35, and 41-47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Houser et al. (“Houser” US 6063098) in view of Kerver et al. (“Kerver” US 20090198272).
Regarding claims 21-23, 25-27, and 41 Houser discloses a surgical instrument comprising:
	(claim 21) an outer sheath extending along a longitudinal axis (160);
	an articulable waveguide configured to transmit ultrasonic energy (180), wherein the articulable waveguide comprises:
		a drive section disposed within the outer sheath (196), wherein the drive section comprises a proximal end and a distal end, and wherein the proximal end of the drive section is configured to couple to an ultrasonic transducer (40) (see Fig. 2); and
		a flexible waveguide section coupled to the distal end of the drive section (195);
	an articulation actuator positioned proximal to the flexible waveguide section (144);

	a second translatable member coupled to and extending distally from the articulation actuator to the distal portion of the outer sheath (146);
	wherein the articulation actuator is configured to translate the first translatable member and the second translatable member along the longitudinal axis simultaneously, in opposite direction, to articulate the outer sheath away from the longitudinal axis (C12, L54-67), and wherein the flexible waveguide section is configure to flex with the outer sheath away from the longitudinal axis (see Fig. 1);
	wherein the outer sheath comprises a flexible sheath portion (hinge formed by 186, 188, 192, and 194);
	(claim 22) wherein the articulation actuator is configured to pivot about a point to translate the first translatable member and the second translatable member simultaneously, in opposite direction (C12, L54-67);
	(claim 23) further comprising a clamp arm coupled to a distal end of the outer sheath (190), wherein the first translatable member and the second translatable member are coupled to the clamp arm (translatable members 145 + 146 are attached to the proximal end of articulating portion 182 of the outer sheath 160, and the clamp arm 190 is mounted to distal end of the articulating portion 182, thus the translatable members 145 + 146 are indirectly coupled with the clamp arm);
(claim 25) wherein the clamp arm defines a body that curves away from the longitudinal axis distal of the flexible sheath’s distal end (see Figs. 13-14 wherein the longitudinal axis is defined by the handle and the drive section 580a, the clamp arm both curving away at an angle to the longitudinal axis and extending distal the flexible sheath’s distal end);
(claim 26) wherein the clamp arm comprises a distal tip, wherein the flexible waveguide section comprises a distal tip, and wherein the flexible waveguide section is configured to flex with the flexible sheath such that the distal tip of the flexible waveguide section substantially aligns with the distal tip of the clamp arm (see Figs. 1, 5, 13, and 14);
claim 27) wherein the first translatable member and the second translatable member are coupled to the outer sheath at the distal portion of the outer sheath (articulating portion 182 is the distal portion of outer sheath 160);
	(claim 41) wherein the plurality of slots are longitudinally spaced along the flexible sheath portion (see Fig. 14); and
	but Houser fails to disclose (claim 21) the flexible sheath portion comprising a plurality of slots defined therein, and wherein the plurality of slots are configured to allow the flexible sheath portion to flex away from the longitudinal axis.
	However, Kerver discloses a similar endoscopic instrument comprising an outer sheath (24 + 25) comprising a flexible sheath portion (22) comprising a plurality of slots (slot between each vertebrae 21) defined therein, and wherein the slots are configured to allow the flexible sheath portion to flex away from the longitudinal axis (see Figs. 1, 2, and 15).
	Houser discloses a flexible outer sheath 160 comprising an articulating portion 182 and a non-articulating portion 184 comprising a hinge formed by the joining of lugs 186, 188, 192, and 195 to allow the flexible outer sheath to flex away from the longitudinal axis.  Kerver discloses a flexible outer sheath comprising an articulating portion 25 and a non-articulating portion 24 comprising a hinge 22 formed by a plurality of vertebrae 21, a slot formed in between each vertebrae, to allow the flexible outer sheath to flex away from the longitudinal axis.  Because both devices are flexible outer sheaths for used in endoscopic surgery, it would have been obvious to substitute one hinge style comprising a plurality of vertebrae such as taught by Kerver for a hinge style comprising a plurality of lugs joined by a pin such as taught by Houser for the predictable result of allow for articulation of the articulating portion of the flexible endoscopic outer sheath.  See MPEP 2143.

Regarding claims 31-35 and 42, Houser discloses a surgical instrument, comprising:
	(claim 31) a flexible sheath along a longitudinal axis (160), wherein the flexible sheath comprises one or more than one flexible portion (hinge formed by 186, 188, 192, and 194);

		a drive section comprising a proximal end and a distal end (196), wherein the proximal end of the drive section is configured to couple to an ultrasonic transducer (40) (see Fig. 2); and
		a flexible waveguide section coupled to the distal end of the drive section (195), wherein the flexible waveguide section is positioned within the flexible sheath at the one or more than one flexible portion (see Fig. 3); and
	an articulation actuator configured to articulate the flexible sheath and the flexible waveguide section at an angle to the longitudinal axis (44) (C12, L54-67);
	(claim 32) further comprising a clamp arm coupled to a distal end of the flexible sheath (190);
	(claim 33) wherein the clamp arm defines a body that curves away at an angle to the longitudinal axis distal of the flexible sheath’s distal end (see Figs. 13-14 wherein the longitudinal axis is defined by the handle and the drive section 580a, the clamp arm both curving away at an angle to the longitudinal axis and extending distal the flexible sheath’s distal end);
	(claim 34) wherein the clamp arm comprises a distal tip, wherein the flexible waveguide section comprises a distal tip, and wherein the flexible waveguide section is configured to flex with the flexible sheath such that the distal tip of the flexible waveguide section substantially aligns with the distal tip of the clamp arm (see Figs. 1, 5, 13, and 14); and
	(claim 35) further comprising:
	a first control member coupled to and extending distally from the articulation actuator to a distal portion of the flexible sheath (145); and
	a second control member coupled to and extending distally from the articulation actuator to the distal portion of the flexible sheath (146);
	wherein the articulation actuator is configured to translate the first control member and the second control member along the longitudinal axis simultaneously, in opposite directions, to articulate the flexible sheath and the flexible waveguide section at the angle to the longitudinal axis (C12, L54-67); and

	but Houser fails to disclose (claim 31) wherein the one or more than one flexible portion comprises a plurality of slots defined therein, and wherein the plurality of slots are configured to allow the one or more than one flexible portion to bend away from the longitudinal axis; or (claim 42) wherein the plurality of slots are longitudinal spaced along the flexible sheath portion.
However, Kerver discloses a similar endoscopic instrument comprising an outer sheath (24 + 25) comprising a flexible sheath portion (22) comprising a plurality of longitudinally spaced slots (slot between each vertebrae 21) defined therein, and wherein the slots are configured to allow the flexible sheath portion to flex away from the longitudinal axis (see Figs. 1, 2, and 15).
	Houser discloses a flexible outer sheath 160 comprising an articulating portion 182 and a non-articulating portion 184 comprising a hinge formed by the joining of lugs 186, 188, 192, and 195 to allow the flexible outer sheath to flex away from the longitudinal axis.  Kerver discloses a flexible outer sheath comprising an articulating portion 25 and a non-articulating portion 24 comprising a hinge 22 formed by a plurality of vertebrae 21, a slot formed in between each vertebrae, to allow the flexible outer sheath to flex away from the longitudinal axis.  Because both devices are flexible outer sheaths for used in endoscopic surgery, it would have been obvious to substitute one hinge style comprising a plurality of vertebrae such as taught by Kerver for a hinge style comprising a plurality of lugs joined by a pin such as taught by Houser for the predictable result of allow for articulation of the articulating portion of the flexible endoscopic outer sheath.  See MPEP 2143.

Regarding claims 43-47, Houser discloses a surgical instrument comprising:
claim 43) an outer sheath extending along a longitudinal axis (160), wherein the outer sheath comprises a flexible portion (the hinge formed by lugs 186, 188, 192, and 194);
	an articulable waveguide configured to transmit ultrasonic energy (180), wherein the articulable waveguide comprises:
		a drive section disposed within the outer sheath, wherein the drive section comprises a proximal end and a distal end (196), and wherein the proximal end of the drive section is configured to couple to an ultrasonic transducer (40) (see Fig. 2); and
		a flexible waveguide section coupled to the distal end of the drive section (195);
	an articulation actuator positioned proximal to the flexible waveguide section (144);
	a first translatable member operably coupled to the articulation actuator and a distal portion of the outer sheath (145);
	a second translatable member operably coupled to the articulation actuator and a distal portion of the outer sheath (146);
wherein the articulation actuator is configured to translate the first translatable member and the second translatable member along the longitudinal axis simultaneously, in opposite direction, to articulate the outer sheath away from the longitudinal axis (C12, L54-67), and wherein the flexible waveguide section is configure to flex with the outer sheath away from the longitudinal axis (see Fig. 1);
(claim 45) further comprising a clamp arm coupled to a distal end of the outer sheath (see Fig. 14);
(claim 46) wherein the clamp arm defines a body that curves away from the longitudinal axis distal of the flexible sheath’s distal end (see Figs. 13-14 wherein the longitudinal axis is defined by the handle and the drive section 580a, the clamp arm both curving away at an angle to the longitudinal axis and extending distal the flexible sheath’s distal end); and
(claim 47) wherein the clamp arm comprises a distal tip, wherein the flexible waveguide section comprises a distal tip, and wherein the flexible waveguide section is configured to flex with the flexible 
but Houser fails to disclose (claim 43) wherein the outer sheath comprises a flexible portion comprising a plurality of slots defined therein; or (claim 44) wherein the plurality of slots are longitudinally spaced along the flexible portion.
However, Kerver discloses a similar endoscopic instrument comprising an outer sheath (24 + 25) comprising a flexible sheath portion (22) comprising a plurality of slots (slot between each vertebrae 21) defined therein, and wherein the slots are configured to allow the flexible sheath portion to flex away from the longitudinal axis (see Figs. 1, 2, and 15).
	Houser discloses a flexible outer sheath 160 comprising an articulating portion 182 and a non-articulating portion 184 comprising a hinge formed by the joining of lugs 186, 188, 192, and 195 to allow the flexible outer sheath to flex away from the longitudinal axis.  Kerver discloses a flexible outer sheath comprising an articulating portion 25 and a non-articulating portion 24 comprising a hinge 22 formed by a plurality of vertebrae 21, a slot formed in between each vertebrae, to allow the flexible outer sheath to flex away from the longitudinal axis.  Because both devices are flexible outer sheaths for used in endoscopic surgery, it would have been obvious to substitute one hinge style comprising a plurality of vertebrae such as taught by Kerver for a hinge style comprising a plurality of lugs joined by a pin such as taught by Houser for the predictable result of allow for articulation of the articulating portion of the flexible endoscopic outer sheath.  See MPEP 2143.

Claim 48 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Houser in view of Heidner et al. (“Heidner” US 20090177119).
Regarding claim 48, Houser discloses a surgical instrument comprising:
	an outer sheath extending along a longitudinal axis (160);
	an articulable waveguide configured to transmit ultrasonic energy (180), wherein the articulable waveguide comprises:

		a flexible waveguide section coupled to the distal end of the drive section (195);
	an articulation actuator positioned proximal to the flexible waveguide section (144);
	a first translatable member coupled to and extending distally from the articulation actuator to a distal portion of the outer sheath (145);
	a second translatable member coupled to and extending distally from the articulation actuator to the distal portion of the outer sheath (146);
	wherein the articulation actuator is configured to translate the first translatable member and the second translatable member along the longitudinal axis simultaneously, in opposite direction, to articulate the outer sheath away from the longitudinal axis (C12, L54-67), and wherein the flexible waveguide section is configure to flex with the outer sheath away from the longitudinal axis (see Fig. 1);
	wherein the outer sheath comprises a flexible sheath portion (hinge formed by 186, 188, 192, and 194);
but Houser fails to disclose the flexible sheath portion comprising a plurality of slots defined therein, and wherein the plurality of slots are configured to allow the flexible sheath portion to flex away from the longitudinal axis; and (claim 48) wherein the plurality of slots are configured to allow the flexible sheath portion to deform to flex away from the longitudinal axis.
However, Heidner discloses a tubular articulating member comprising a flexible sheath portion (24) comprising a plurality of slots defined therein (30), wherein the plurality of slots are configured to allow the flexible sheath portion to flex away from the longitudinal axis (see Fig. 9); and (claim 48) wherein the plurality of slots are configured to allows the flexible sheath portion to deform to flex away from the longitudinal axis (the slots do not extend the entire circumference of the flexible sheath portion 24, thereby forming a living hinge that deforms as the tubular articulating member articulates).
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WADE MILES whose telephone number is (571) 270-7777 and whose fax number is (571) 270-8777.  The examiner can normally be reached on Monday-Friday between the hours of 11:00 am and 7:00 pm.
please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WADE MILES/Primary Examiner, Art Unit 3771